Citation Nr: 1711769	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and Asperger's syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from February 2000 until November 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

This case was previously before the Board in May 2015 when it was remanded to afford the Veteran a VA examination to assess the nature and etiology of his claimed disabilities, and again in April 2016 for an addendum medical opinion to comply with the prior Board remand directives.  Stegall v. West, 11 Vet. App. 268, 270 -71 (1998) (holding that the Board itself errs in failing to insure compliance with the terms of a remand order.).  

The Veteran's appeal originally included a separate claim of service connection for Asperger's syndrome with depression.  Although he did not submit a substantive appeal for that particular issue, the Board finds that this issue is a component of the claim currently in appellate status.  The record shows prior diagnoses of depression, Asperger's syndrome, and attention deficit hyperactivity disorder (ADHD).  In accordance with Clemons, the scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Accordingly, the claim has been recharacterized. 

This appeal was processed using the Virtual VA and Veterans Benefit Management System (VBMS) paperless, electronic claims processing system. 





FINDING OF FACT

The evidence of record clearly and unmistakably shows the Veteran's acquired psychiatric disorders preexisted service, and clearly and unmistakably were not aggravated by service. 


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorders were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Notice was provided to the Veteran in a pre-adjudicatory letter dated February 2008, of the requirements to establish service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and Asperger's syndrome.  Further, the Veteran was provided a VA Form 21-0781 Statement in Support of Claim for PTSD to provide additional information of his claimed stressors.

With regard to the duty to assist, under 38 U.S.C.A § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The claims file contains the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, VA records, and the Veteran's private treatment records from childhood.  There are no outstanding requests to obtain any private treatment record for which the Veteran has identified and authorized VA to obtain on his behalf.

The claim was previously remanded in May 2015 to obtain a VA examination to determine the nature and etiology of the Veteran's disability, and again in April 2016 per Stegall, to seek compliance with the May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Substantial, not total compliance was achieved by the May 2016 VA examination, and thus VA's duty to assist has been met.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  In this respect, a May 2016 addendum opinion reflects an accurate review of the factual history as determined by the Board, and analyzes each diagnosed psychiatric disorder according to the appropriate legal standard of review.  

Service Connection Generally 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement (with an exception where the presumption of soundness applies as addressed below).  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334   (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Presumption of Soundness
Every Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects infirmities, or disorders noted at the time of the examination, acceptance, and enrollments, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  The plain language of § 1111 requires that there be an examination prior to the period of service on which the claim is based.  Jones v. Shinseki, 24 Vet. App. 40, 45 (2010). 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence: (1) that a disability preexisted service, and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A § 1153). 

In the instant matter, the Veteran received an enlistment examination prior to service in which the examiner noted him to be "normal" in the psychiatric category.  See January 2000 Report of Medical Examination.  Further, on the corresponding Report of Medical History, in which the Veteran himself filled out, he reported "No" to ever being treated for a mental condition; for being a patient in a hospital; and in the category of depression.  Similarly, on his DD Form 2246, Medical Prescreening the Veteran again reported "No" to ever being treated for a mental condition.  As there was an examination conducted prior to the Veteran's period of service, the presumption of soundness attaches to the claim.  Jones, 24 Vet. App. at 45.  That being said, VA has the burden of rebutting the presumption of soundness when a question is raised of a preexisting disability.  

The Veteran's records, particularly those from his in-patient treatment, document that the Veteran was diagnosed with PTSD, dysthymic disorder, and oppositional defiant disorder (ODD) as early as 1991, over nine years prior to service.  Accordingly, VA has the burden to prove that the Veteran was not "sound" at entry of service due to preexisting conditions.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In deciding whether a condition preexisted service, the Board must consider the Veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

Accordingly, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  

The Veteran's medical history is notable for inpatient mental health treatment from August 1991 until May 1992, at age twelve, where he was diagnosed with PTSD, oppositional defiant disorder, and dysthymic disorder.  At that point, the Veteran was hospitalized due to a recurrence of PTSD symptoms related to a reported molestation in the years prior.  The September 1992 records reflect the Veteran was hospitalized again, and received a discharge diagnosis of dysthymia with behavioral problems, ODD, and a parent/child problem.  Throughout adolescence, the Veteran had a history of abuse, neglect, and behavioral problems including fighting, refusing to go to school, and difficulties with temper control.  See September 1992 Private Treatment Records. 

Moreover, post-service, in 2005, the Veteran was formally diagnosed with Asperger's syndrome (disorder) while seeking a psychological evaluation for SSA benefits.  The Examiner noted that "Asperger's is a chronic condition and unlikely to change over time.  Generally, it is not considered amenable to treatment...[and] while individuals can learn skills to cope with specific situations, they do not generalize and therefore, problems in social relationships continue to persist."  The examiner further opined that the diagnosis of Asperger's syndrome would likely explain the Veteran's behavioral history, and the difficulty he experienced interacting with others, including classmates at school, teachers, and issues with authority in the military.  In addition, the July 2008 web article entitled "Asperger's Syndrome- Topic Overview" indicated that Asperger's syndrome is a "developmental disorder" and "tends to run in families, suggesting a genetic link...." 

Similarly, the May 2016 VA examiner cited multiple scholarly journals noting that Asperger's syndrome "does not appear to meet the criteria to be considered a congenital defect or disability since there is uncertainty within the medical community with respect to the underlying cause...[s]pecifically it is unknown if a person has the diagnosis at birth or develops at some point during early childhood.  It is impossible to develop Asperger's as an adult; it is a neurodevelopmental disorder that is lifelong."  Accordingly, as the medical evidence of record is conflicting regarding whether Asperger's syndrome would be considered a "defect" for purposes of VA compensation, the Board will grant the benefit of the doubt to the Veteran and use the general "disease" analysis.  See Fagan, 573 F.3d at 1287-88.  Consequently, despite the Veteran being formally diagnosed with Asperger's syndrome post-service the medical evidence is settled that Asperger's syndrome is not something that an adult can develop.  In addition, the SSA examiner clearly described the Veteran's Asperger's syndrome as explaining his behavioral history prior to entering the military.  There is no competent evidence to the contrary.  Thus, the evidence demonstrates that the Veteran's Asperger's syndrome clearly and unmistakably preexisted service.  Further, the evidence of record also clearly and unmistakably demonstrates that the Veteran's multiple diagnoses constituting his current acquired psychiatric disorder to include PTSD, and depressive disorder preexisted service.  Id.  

The Board observes that the May 2016 VA examiner opined that the diagnosis of oppositional defiant disorder constituted a childhood diagnosis which is not applicable in adulthood.  There is also a report of the Veteran being diagnosed with ADHD.  However, the VA examiner found that this was a childhood-onset disorder which was not a current diagnosis per the Veteran's history of treatment.  As such, the Board places greater probative weight to the opinion of the May 2016 VA examiner that a current diagnosis of ADHD is not correct as it is consistent with the entire evidentiary record and supported by a well-reasoned analysis.  Thus, the Board finds that the Veteran has not manifested current disorders of oppositional defiant disorder and ADHD at any time contemporaneous to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board also observes that the Veteran does not actually dispute that his mental health disabilities preexisted service, he does, however, contend that his disabilities were aggravated by his period of service.  See October 2008 Notice of Disagreement; April 2009 VA Form 9 Substantive Appeal.  Specifically, he stated that being yelled at by his commanding officer aggravated his preexisting mental health disabilities.  Id.  Being that the Veteran's acquired psychiatric disorders to include PTSD, depressive disorder, and Asperger's syndrome clearly and unmistakably preexisted service, the second prong must be addressed.  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096.  Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent, to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

During service, the Veteran had a history of reprimands, including a February 2001 notation where the Veteran was ordered to write an essay because he disrespected a Non-Commissioned Officer (NCO); a May 2001 counseling session for missing formation; a June 2001 notation where the Veteran was reprimanded for failing to bring proper equipment and failing to show up for appointments; and a fourteen day suspension ending in September of 2001. 

Additionally, the Veteran underwent a mental status evaluation prior to being considered for discharge for his misconduct, in which the evaluation report noted the Veteran's behavior was normal, he was fully alert, his mood was unremarkable, his thinking was clear, and his memory was good.  The Veteran was deemed to have the mental capacity to understand and participate in the proceedings, and met the retention requirements for the military.  More notably, the examiner stated that there was no psychiatric disease or defect that warranted disposition through medical channels.  See June 2002 Report of Mental Status Evaluation.  Subsequently, the October 2002 discharge memoranda noted the Veteran received a general discharge, under honorable conditions, based on a pattern of misconduct, including writing bad checks, willfully disobeying lawful orders, dereliction of duties, and a history of disrespect. 

In an August 2001 STR the Veteran did not report he was experiencing depressive symptoms when given the opportunity to do so.  Further, in an April 2002 STR, it was noted the Veteran was having family issues, and increased stress.  The Veteran did not seek treatment for any psychological disorder during service.

Thus, during service, the Veteran was not found to have an acquired psychiatric disorder aggravated during service.  Rather, he was determined to have had behavioral problems.  The service records in and of themselves, therefore, do not tend to support the Veteran's allegation of aggravation of a pre-existing psychiatric disorder during service.

Additionally, the persuasive medical opinion in this case establishes that the Veteran's acquired psychiatric disorders were not clearly and unmistakably aggravated during service.  

Contemporaneously with the appeal, the Veteran was afforded a VA examination in September 2015 to seek the nature and etiology of his claimed psychiatric disabilities.  The VA examiner noted that the Veteran was diagnosed with PTSD, moderately severe, per trauma from childhood sexual abuse when the Veteran was seven years old.  Additionally, he was diagnosed with Depression, NOS moderately severe, secondary to PTSD.  The examiner concluded that the Veteran's condition was likely not aggravated beyond its normal progression, despite on occasion that his symptoms may decrease social, occupational, and familial capabilities.  See September 2015 VA Examination. 
More recently, the Board sought an addendum opinion from the previous VA examiner to address the Veteran's condition using the correct legal standard.  The May 2016 examiner provided an extensive opinion which, in pertinent part, is as follows:

There is no evidence that his PTSD, depression or Asperger's Disorder underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from February 2000 to November 2002.  

In general, veteran was not diagnosed or treated for any mental health condition during service.  His difficulties adjusting to the military and that ultimately led to his discharge are considered to be a continuation of his pre-existing mental health issues and there is evidence that he was experiencing severe social impairment and problems with authority figures prior to service.

Veteran was diagnosed with dysthymia and depression in his preservice treatment records.  He was not treated for depression in service.  His records indicate he has been treated off and on for depression over the years, but he recently denied depressive symptoms (9/3/15 VAMC treatment note) and did not reported [sic] depressive symptoms in an STR dated 8/20/01.  Therefore, there is no evidence of aggravation since he does not evidence depression that got worse in service (as he did not report depressive symptoms in service) and recently denied depressive symptoms.

Veteran was diagnosed with PTSD and met criteria for a diagnosis of Asperger's Disorder prior to service; these disorders caused severe impairment in his functioning as evidenced by his childhood psychiatric hospitalizations, poor academic achievement despite having at least average intelligence, poor social skills, and irritability with anger outbursts.  Veteran had difficulty adapting to military life and his MPRs demonstrate that he got into trouble for writing bad checks, disrespecting an officer, not showing up for appointments, and failed to bring and maintain proper equipment.  However, these records are not considered evidence that veteran was experiencing stress in the military or a decline in functioning.  Rather, his difficulties in the military are considered evidence of a failure to adapt to social norms and the demands of military life that were present prior to service.

According to the DSM, "the essential features of Asperger's Disorder are severe and sustained impairment in social interaction" and "often the social disability of individuals with the disorder becomes more striking over time", page 80 - 81 of the DSM.  Asperger's Disorder is also considered a, "continuous and lifelong disorder."  His psychiatric hospitalization records noted that despite being hospitalized over six months, veteran made little progress, had poor social skills (that were apparently not recognized as Asperger's Disorder at the time), poor impulse control, and failed school despite having at least average intelligence because, "he refuses to do the work, has no respect for authority."

Dr. [B] described veteran joining Job Corp in 1997 and was unable to complete the program after he was placed in a different trade after getting into an argument with an instructor, having problems with other students including physical fights, and was fired from several other jobs prior to joining the military.  Dr. [B] stated that veteran's deficits associated with Asperger's Disorder explained why veteran had difficulties in the military and was ultimately discharged.  These deficits include difficulties picking up on social cues, not fitting in while in school, having no friends, and poor hygeine [sic].

There is no evidence of aggravation of PTSD for reasons stated above and due to the fact that no trauma occurred during active duty.  Veteran wrote in his statement of claim for PTSD that during active duty, "wife cheated on me on numerous occasions.  We ended up separating.  She left me and came back to Washington State with my two children and our relationship ended in divorce."
Infidelity and divorce are not considered traumatic events and are unrelated to his PTSD as evidenced by his medical records confirming that his PTSD is related to his childhood sexual and physical abuse.

On the other hand, the Veteran claims aggravation of his psychiatric disorders during service by experiencing increased stress due to interaction with NCOs and marital stress.  

Here, the May 2016 VA examiner considered the Veteran's allegations of aggravation in service.  Although the examiner indicated that there was "no evidence" of aggravation, the examiner did not discount the Veteran's statements of aggravation.  Rather, the examiner reviewed these statements in the context of the entire record and explained that the Veteran's description of increased symptoms were explained by his Asperger's Disorder which included severe social impairment and problems with authority figures prior to service - for example poor performance in school despite having average intelligence, poor social skills, multiple hospitalizations, familial trouble, and his release from the Job Corp program. 

The Board notes that, although the 2016 VA examiner used the language "it is at least as likely as not" to preface his opinion, he then stated "the [V]eteran's PTSD, depression, and Asperger's Disorder clearly and unmistakably existed prior to entrance to active service," to address the presumption of soundness.  Nevertheless, the question of whether the evidence of preexistence and lack of aggravation is clear and unmistakable is a legal and not a medical one.  38 C.F.R. § 3.100(a) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel").

Moreover, reading the opinion as a whole and in the context of the evidence of record, the examiner's definitive, reasoned conclusion reflects that there was clear and unmistakable evidence that the Veteran's acquired psychiatric disorders to include PTSD, depression, and Asperger's syndrome preexisted service, and further that clear and unmistakable evidence exists that it was not aggravated by service due to the consistent symptoms the Veteran exhibited prior to, during, and post-service.  

In addition, during service, the Veteran exhibited symptoms similar to those in adolescence when he was refusing to attend school, disrespecting authority, getting into fights, unable to pick up on social cues, and/or make friends.  Further, the symptoms he exhibited were also analogous to the Veteran's 1997 experience with Jobs Corp, when he was unable to complete the program after getting into an argument with an instructor, and had problems with other students, including physical fights, and poor hygiene.  See 2005 SSA Evaluation

In totality, the Board finds that the Veteran's preexisting acquired psychiatric disorders were clearly and unmistakably not aggravated during service.  Wagner, 370 F.3d at 1092; 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In so finding, the Board finds that the Veteran is competent to describe his in-service symptoms, relational problems and stressors.  His descriptions are consistent with the service records.  However, with respect to the issue of whether these symptoms and relational problems represented an aggravation of his pre-existing psychiatric disorders, or that his stressors caused an aggravation of his pre-existing psychiatric disorders, the Board places greater probative weight on the opinion of the May 2016 examiner who possesses greater expertise and training to evaluate the lay and medical evidence as it pertains to the medical issue of the nature, etiology, diagnosis and progression of an acquired psychiatric disorder.  See, e.g., Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify).  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and Asperger's syndrome is denied. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


